Citation Nr: 9932760	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claims 
of entitlement to service connection for defective hearing 
and tinnitus.  


FINDING OF FACT

There is no competent medical evidence of a nexus or 
relationship between hearing loss or tinnitus and the 
veteran's active duty.


CONCLUSION OF LAW

The claims for service connection for hearing loss and 
tinnitus are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of his service.  In particular, he 
argues that he has hearing loss and tinnitus as a result of 
working around heavy weapons and artillery, as well as combat 
during the Korean War.  In October 1995, the RO denied the 
claims on the merits.  

As a preliminary matter, the Board notes that the veteran's 
service medical records ("SMRs") are not available and may 
have been destroyed in the 1973 fire at the National 
Personnel Records Center ("NPRC").  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  See Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service medical records.  In July 1995, 
the NPRC reported that the veteran's service medical records 
could not be found.  In March 1995, the RO also contacted the 
veteran and requested that he provide any service medical 
records, post-service medical records, or other information 
which may be helpful to his claim.  In addition, the claims 
file contains four lay statements submitted in support of the 
claims.  Therefore, the Board finds that the RO has satisfied 
its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (1999); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. § 
3.303(d).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  See 38 
C.F.R. § 3.385 (1999).

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

However, the threshold question that must be answered as to 
these issues is whether the veteran has presented well-
grounded claims for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran essentially asserts that he has hearing loss, and 
tinnitus, as a result of his service.  In particular, he 
asserts that he was exposed to acoustic trauma from 
bombardment by enemy planes, as well as from heavy weapons 
fire and artillery during training and during the Korean War.  
During his March 1996 hearing, the veteran stated that he was 
not treated for hearing loss during service, but that he did 
complain to the medics about hearing loss.  However, during 
his May 1999 hearing, he stated that he was treated for 
hearing loss during service, as well as shortly after 
separation from service.  He stated that these post-service 
records of treatment could not be obtained.  At the March 
1996 hearing, the veteran's brother testified that he met his 
brother while they were both in Korea, and that he noticed 
that the veteran had hearing loss at that time, as well as 
shortly thereafter.

The claims file contains three lay statements.  Two of these 
statements are from friends of the veteran who assert that 
they have known him most of his life, and that he developed 
hearing loss shortly after his return from Korea.  A third 
letter, from a former employer, states that he has known the 
veteran since about 1973, and that the veteran has had 
hearing loss since that time.

The veteran's discharge (DD Form 214) indicates that his most 
significant duty assignment was with an AAA (anti-aircraft 
artillery) unit, and that his awards include the Korean 
Service Ribbon with two bronze service stars, and the United 
Nations Service Medal.

A letter from Guillermo G. Martinez, M.D., dated in April 
1995, shows that he asserts that the veteran had some hearing 
impairment prior to becoming his patient in 1972, although 
these records could not be obtained.  He stated that the 
veteran's hearing loss has worsened over the years.

The claims file includes two VA examination reports, dated in 
April 1995 and August 1997, respectively.  The April 1995 
report contains a diagnosis of bilateral sensory hearing 
loss, and shows that the veteran had hearing loss in both 
ears, as defined in 38 C.F.R. § 3.385.  The August 1997 
report shows that the veteran was found to have mild to 
moderate sensory hearing loss in the right ear, and mild to 
severe sensory hearing loss in the left ear.  A tinnitus 
match to pure tone thresholds was obtained.  The examiner 
stated that she did not feel the hearing loss and tinnitus 
were typical of noise-induced hearing loss.  

The Board finds that the veteran has failed to provide 
medical evidence that there is a nexus between any current 
hearing loss, or tinnitus, and his service.  The first 
evidence of hearing loss is found in the VA examination 
report dated in April 1995, and therefore comes approximately 
40 years after separation from the veteran's second period of 
active duty service.  The first medical evidence of tinnitus 
is found in a VA examination report, dated in August 1997, 
which therefore comes approximately 42 years after separation 
from service.  In addition, there is no evidence of hearing 
loss within a year of separation from active duty service 
upon which to afford service connection under the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the 
record does not include any medical opinion linking a 
continuity of symptoms reported by the veteran to any of the 
claimed disabilities, so as to well-ground either of the 
claims under Savage v. Gober, 10 Vet. App. 488 (1997).  
Accordingly, the claims are not well grounded and must be 
denied.

In reaching these decisions, the Board has considered the 
veteran's representative's argument to the effect that he 
should be found to have participated in combat during the 
Korean War, and afforded the special considerations afforded 
to combat veterans.  However, the Board points out that, 
given that the veteran's service records show that he served 
in an artillery unit, his exposure to acoustic trauma has 
been conceded for the purposes of this opinion, such that a 
determination as to whether he participated in combat is not 
required at this time.  Specifically, the Court has held that 
38 U.S.C.A. § 1154 does not alter the fundamental requirement 
of a medical nexus to service.  See Libertine v. Brown, 9 
Vet. App. 521 (1996).  Accordingly, without a well-grounded 
claim, 38 U.S.C.A. § 1154 is not for consideration.  The 
Board has also noted the veteran's representative's argument 
to the effect that a statement by the examiner in the August 
1997 VA examination report warrants service connection, when 
viewed in context of reasonable doubt.  See 38 U.S.C.A. 
§ 5107(b).  Specifically, the representative makes this 
argument with regard to the examiner's statement, "I cannot 
say with absolute certainty that [the veteran's] bilateral 
hearing loss and tinnitus is [sic] likely to be related to 
military service."   The Board has determined, however, that 
this comment cannot be considered sufficient to well ground 
the claims, let alone warrant service connection.  
Specifically, in the first sentence of her opinion, the 
examiner indicated that the veteran's hearing loss and 
tinnitus were not typical of those cases caused by exposure 
to acoustic trauma.  The examiner subsequently provided her 
rationale for this opinion, at length.  The Board therefore 
finds that the statement cited by the representative is 
insufficient to render the veteran's claims well grounded 
when it is viewed in its full context.  See Lee v. Brown, 10 
Vet. App. 336 (1997).

The Board has considered the veteran's statements, and the 
lay statements, indicating that the veteran has hearing loss 
and tinnitus as a result of his service.  However, while the 
veteran's statements represent evidence of continuity of 
symptomatology, his statements, and the lay statements, are 
not competent evidence that relates either of the claimed 
conditions to service.  Savage, supra.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claims for service 
connection for hearing loss and tinnitus must be denied as 
not well grounded. 

In denying these claims as not well grounded, the Board 
acknowledges that it has considered and denied these appeals 
on a ground different from that of the RO.  However, the 
appellant has not been prejudiced by the decisions.  This is 
because in assuming that the claims were well grounded, the 
RO accorded the claimant greater consideration than his 
claims in fact warranted under the circumstances.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
these claims to the RO for consideration of the issue of 
whether the appellant's claims are well grounded would be 
pointless and, in light of the law cited above, would not 
result in determinations favorable to him.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  Further, 
the U.S. Court of Appeals for Veterans Claims has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

As the foregoing explains the need for competent medical 
evidence of a link between the veteran's hearing loss and 
tinnitus and his service, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his applications for service connection for the 
claimed disabilities.  See Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hearing loss is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

